Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
This is a reply to the application filed on 02/14/2022, in which, claim(s) 1-20 is/are pending.

Response to Arguments
Claim Rejections - 35 U.S.C. § 112:
Applicants’ arguments with respect to 112 2nd paragraph with rejection of claim(s) 1-20 have been fully considered and are persuasive.  The rejection of 112 2nd paragraph have been withdrawn in view of the amendment to claim; however, some of the 112 2nd rejection are maintained as they were not fixed and is not argued in the remarks.

Claim Rejections - 35 U.S.C. § 102 and 35 U.S.C. § 103:
Applicant’s arguments with respect to the rejection of claim(s) 1-20 have been considered but are moot in view of the new ground(s) of rejection.
	
	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a filter module configured to…” in claims 1-12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure defined in the specification 35 U.S.C 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
A filter module configured to: Paragraph 156 of the specification implements the claimed ‘a filter module configured to’ of claim 1 (and claims 2-12):
[0155] A means for aggregating a user's ..., a filter module 112, a processor (e.g., a central processing unit (CPU), a processor core, a field programmable gate array (FPGA) or other programmable logic, an application specific integrated circuit (ASIC), a controller, a microcontroller, and/ or another semiconductor integrated circuit device), a network interface, a mobile hardware device 102, an HDMI or other electronic display dongle, a hardware appliance or other hardware device, other logic hardware, and/or other executable code stored on a computer readable storage medium.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function. Such claim limitation(s) is/are: ‘a hardware computing device’ in claims 1-20 which is equivalent to any general purpose computer configured to perform the functions recited in the limitations in claims 1-20.

Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-12 and 20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitations “a filter module configured to…” in claim 1, and “means for monitoring…, means for detecting…, means for sharing…” in claim 20 are limitations that invoke 35 U.S.C. 112, sixth paragraph. The written description only implicitly or inherently sets forth the corresponding structure, material, or acts that perform the claimed function.
Pursuant to 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181, applicant should:
(a)          Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112, sixth paragraph; or
(b)          Amend the written description of the specification such that it expressly recites the corresponding structure, material, or acts that perform the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(c)           State on the record what corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function.
Dependent claim(s) 2-12 disclose the modules from claim 1, configured to perform additional features and thus is rejected under the same rationale.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 recites the limitation “a hardware computing device configured to download user’s data … on behalf of the users for a second plurality…” (emphasis added).  There is insufficient antecedent basis for the term “the users” (emphasis added) limitation in the claim.
Dependent claims 2-12 are rejected for at least in part for incorporating the deficiency of claim as stated above.

Claims 1, 13 and 20 recites the limitation “share, with the multiple data-receiving third-party service providers, the same data downloaded by the hardware computing device from the same data-providing third-party service provider with the similar electronic credentials using a same session identity.” (emphasis added).  There is insufficient antecedent basis for the term “the same data downloaded” (emphasis added) limitation in the claim.
Dependent claims 2-12 and 14-19 are rejected for at least in part for incorporating the deficiency of claims as stated above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 13 and 20 recited “a hardware computing device configured to download users’ data from a first plurality of third-party service providers that provide the data over a data network, on behalf of the users for a second plurality of third-party service providers that receive the data, using electronic credentials for the users…”.
It is unclear if the electronic credentials is for the user of a first plurality of third-party service providers or a second plurality of third-party service providers…

Claims 1, 13 and 20 recited “detect, for a user of the users, the hardware computing device using similar electronic credentials that are partially the same to download the user’s data from the same data-providing third-party service provider of the third-party service providers that provide the data by comparing a portion of the electronic credentials for multiple data-receiving third-party service providers of the third-party service providers that request access to and receive the data; and
share, with the multiple data-receiving third-party service providers, the same data downloaded by the hardware computing device from the same data-providing third-party service provider with the similar electronic credentials using a same session identity…”.
There are multiple issues with the credentials recited in the claimed limitations.
“partially the same” is considered indefinite because it does not clarify which part of the electronic credentials.
“a portion of the electronic credentials” is considered indefinite because it does not clarify which part of the electronic credentials.
It is not clear if the partial is the same as the portion…
It is unclear how the partial/portion of the electronic device because the full “similar electronic credentials”…

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-7, 13-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Katzin et al (US Patent Publication No. 20140337175 A1; hereinafter Katzin) in view of Chapman (Pub. No.: US 2011/0282678 A1) further in view of Fu et al. (Pub. No.: US 2012/0079570 A1; hereinafter Fu).
Regarding claims 1, 13 and 20, Katzin teaches:
An apparatus, comprising: a hardware computing device configured to download users’ data from a first plurality of third-party service providers over a data network on behalf of the users for a second plurality of third-party service providers (Katzin: Abstract and figure 1, element 102 provides for a hardware computing device and a Universal Electronic Payment (UEP) apparatus; Figure 37 (entire figure) and figure 20 (elements 2001 -2005) as well as paragraphs 0332, 0224, 0277, 0260, 0254, 0253, 0224, 0219, 0218, 0217, 0211, 0207, 0198, 0197, 0194, and 0168 provide for aggregation of user data from different third-party service providers); and
a filter module configured to: monitor electronic credentials that the hardware computing device uses to download the users’ data from the third-party service providers that provide the data (Katzin: Figure 9, element 931 and paragraphs 0100, 0154, 0237, 0380 provides for monitoring user credentials (passwords); Paragraph 0155 provides for UEP monitoring transactions; Figure 12, element 1223 as well as paragraphs 0100, 0132, 0204 and 0274 provide for user credentials (login credentials); Paragraphs 0158 and 0159 provides for monitoring tokens; [Katzin; ¶204, 274] the input of login credentials and authenticate of the users before allowing to download data record, as such the monitor if credential is took place before download of data can occurs;
share, with the multiple data-receiving third-party service providers, the data downloaded (Katzin: Figure 9B, element 931, 932, 933 provide for sharing with select networks; Paragraphs 0084, 0093, 0100, 0153, 0154, 0214, 0263 and 0284 provides for sharing user data such as username, link, photos, location, account numbers, purchase information etc.; Katzin: Paragraph 0076, 0163, 0366 and 0380 provides for IP address; de Jong: Paragraph 0208 provides for IP address; Note: Applicant defines the inclusion of IP address in a session identity in paragraph 0071).
Since Katzin does not explicitly teach detect, for a user of the users, the hardware computing device using similar electronic credentials to download the user’s data from the same data-providing third-party service provider of the third-party service providers that provide the data, for multiple data-receiving third-party service providers of the third-party service providers that receive the data; and 
share, with the multiple data-receiving third-party service providers, the same data downloaded by the hardware computing device from the same data-providing third-party service provider with the similar electronic credentials using a same session identity; however, in a related and analogues art, Chapman teaches these features.
In particular, Chapman teaches limiting data access/sharing based on read-only personal identification number (PIN), such that when data is aggregated, a first party can assign a read-only PIN to all third-party accounts/services, in which they can gain access to limited data set by the first party [Chapman; ¶22, 59-64; Fig. 6]. The data shared between any third-party services are pre-set by the first party (the same data), then all parties must use the same credentials [Chapman; ¶22, 45-58; Fig. 4]. It would have been obvious before the effective filing date of the claimed invention to modify Katzin in view of Chapman with the motivation to easier delegates third party access rights and faster sharing of selected data.
Katzin-Chapman combination does not explicilty discloses using only “a portion of the electronic credentials” for authenticating; however, a related and analogous art, Fu teaches this features.
In particular, Fu teaches a client requesting for access for data, by sending only a portion of their credentials with the request message to be validated [Fu; ¶52-63]. IT would have been obvious before the effective filing date of the claimed invention to modify Katzin-Chapman combination in view of Fu with the motivation to avoid credentials being compromised.

Regarding claim 2, the rejection of claim 1 is incorporate. Katzin teaches:
The apparatus of claim 1, wherein the same session identity comprises a same internet protocol address to which the same data is downloaded (Katzin: Paragraph 0076, 0163, 0366 and 0380 provides for IP address; de Jong: Paragraph 0208 provides for IP address; Abelow: Paragraphs 0901, 1575 provide for IP address).

Regarding claim 3, the rejection of claims 1 and 2 are incorporate. Katzin teaches:
The apparatus of claim 2, wherein the same session identity comprises a Same user agent string identifying one or more of a browser, an operating system, and a hardware device of the same session identity (Katzin: Paragraph 0128 provides for client model (hardware device—HTC Aero), client type (smartphone), OS (Android); Abelow: Paragraph 1513 provides for chrome browser).

Regarding claim 4, the rejection of claims 1 and 2 are incorporate. Katzin teaches:
The apparatus of claim 3, wherein the same session identity comprises one or more same browser cookies (Katzin: Paragraph 0195 provides for browser cookie ($cookie)).

Regarding claim 6, the rejection of claim 1 is incorporate. Katzin-Chapman combination teaches:
The apparatus of claim 1, wherein the multiple third-party service providers are each configured to maintain different metadata for the same data (Katzin: Paragraphs 0209, 0210 provide for metadata; Paragraphs 0157 provide for meta-data (meta_data); Abelow: Paragraphs 0116, 0826 provide for metadata).

Regarding claim 7, the rejection of claims 1 and 6 are incorporate. Katzin-Chapman combination teaches:
The apparatus of claim 6, wherein the same data comprises same financial transaction records for the user and the different metadata comprises different categorizations of the same financial transaction records (Katzin: Figures 2 (entire figure), figure 3B (entire figure), figure 7 (entire figure), figure 12B-E (entire figure), figure 50A-F (entire figure) as well as paragraph 0150 provide for financial transactions and records). (Chapman teaches limiting data access/sharing based on read-only personal identification number (PIN), such that when data is aggregated, the a first party can assign a read-only PIN to all third-party accounts/services, in which they can gain access to limited data set by the first party [Chapman; ¶22, 59-64; Fig. 6]. The data shared between any third-party services are pre-set by the first party (the same data), then all parties must use the same credentials [Chapman; ¶22, 45-58; Fig. 4]). The motivation to easier delegates third party access rights and faster sharing of selected data.

Regarding claim 14, the rejection of claim 13 is incorporate. Katzin teaches:
The method of claim 13, wherein the same session identity comprises one or more of a same internet protocol address to which the same data is downloaded, a same user agent string, and a same browser cookie (Katzin: Paragraph 0076, 0163, 0366 and 0380 provides for IP address; de Jong: Paragraph 0208 provides for IP address; Abelow: Paragraphs 0901, 1575 provide for IP address; Paragraph 0128 provides for client model (hardware device—HTC Aero), client type (smartphone), OS (Android); Abelow: Paragraph 1513 provides for chrome browser).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Katzin-Chapman-Fu combination further in view of Reisman (US Patent Publication No. 2009031 9672 A1; hereinafter Reisman).
Regarding claim 5, the rejection of claims 1, 2 and 3 are incorporate. Resiman teaches:
Since Katzin-Chapman-Fu combination does not teach the apparatus of claim 3, wherein one or more of the browser, the operating system, and the hardware device of the same session identity is spoofed to maintain the same session identity from the hardware computing device, Reisman teaches wherein one or more of the browser, the operating system, and the hardware device of the same session identity is spoofed to maintain the same session identity from the hardware computing device (Reisman: Paragraphs 0027, 0029, 0049, 0090, 0103, 0109, 0130, 0148, 0238, 0262, 0359, 0430, 0431, 0438, 0440, 0458, 0459, 0461, 0846 and Table 00002 provide for cloning cookies, sessions, browsers, displays and devices).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Katzin-Chapman-Fu combination in view of Reisman spoofs one or more of the browser, the operating system, and the hardware device of the same session identity [in order] to maintain the same session identity from the hardware computing device. One would have been motivated to make such a combination in order to improve user experience, exploit advances in digital technology, coordinate activity features across devices and also improve user’s digital experience & shopping experience in the digital world as well as maintain compliance with current industrial trends and industrial security updates. (Reisman: Paragraph 0006-0008 provides for improving user experience and exploiting advances in digital technology and coordinating activity).

Claims 8-9 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Katzin-Chapman-Fu combination in view of Pruthi et al (US Patent Publication No. 20160350748 A1; hereinafter Pruthi).
Regarding claim 8, the rejection of claim 1 is incorporate. Katzin-Chapman-Fu combination teaches:
The apparatus of claim 1, wherein the filter module is configured to maintain the same session identity for downloading the same data from the same third-party service provider (Katzin: Paragraph 0076, 0163, 0366 and 0380 provides for IP address)—where the IP address is equivalent to maintaining same session identity; Paragraph 0128 provides for client mode! (hardware device—HTC Aero), client type (smartphone), OS (Android); Abelow: Paragraph 7513 provides for chrome browser—other forms of session identity that remain ‘relatively’ unchanged).

Since, Katzin-Chapman-Fu combination do not teach “in response to one of the multiple third-party service providers removing the user’, Pruthi (Account Access using Authentication Tokens) teaches “in response to one of the multiple third-party service providers removing the user” (Pruthi: Abstract and paragraphs 0005, 0006, 0007, 0008, 0009, 0013, 0014, 0015, 0017, 0018, 0021, 0028, 0058, 0061, 0061, 0063, 0064, 0066, 0069, 0070, 0071, 0073, 0074, 0075, 0077, 0078, 0080, 0081, 0082, 0083, 0084, 0087, 0097, 0098, 0103, 0105 and claim 1 provide for account aggregators and de-authorizing an aggregator by a third-party service provider; Figure 6 (entire figure), figure 7 (entire figure), figure 8 (entire figure), and figure 9 (entire figure) provide for aggregator platform authentication and adding user; Figure 10 (entire figure), figure 11 (entire figure), Figure 5! and figure 12 (entire figure) provides for revoke access (remove user from aggregator platform)).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Katzin-Chapman-Fu combination in view of Pruthi to maintains the same session identity for downloading the same data from the same third-party service provider in response to one of the multiple third-party service providers removing the user. One would have been motivated to make such a combination in order to improve user experience, exploit advances in digital technology, coordinate activity features across devices and also improve users digital experience & shopping experience in the digital world as well as maintain compliance with current industrial trends and industrial security updates. (Pruthi: Paragraphs 0003-0004 provides for improving user experience, functionality and security in relation to aggregation platforms).

Regarding claim 9, the rejection of claims 1 and 8 are incorporate. Katzin-Chapman-Fu-Pruthi combination teaches:
The apparatus of claim 8, wherein the filter module is configured to begin sharing the same data downloaded from the same third-party service provider with the similar electronic credentials using the same session identity again with the one of the multiple third-party service providers in response to the one of the multiple third-party service providers re-adding the user (Katzin: Paragraph 0076, 0163, 0366 and 0380 provides for IP address)—where the IP address is equivalent to maintaining same session identity; Paragraph 0128 provides for client mode! (hardware device—HTC Aero), client type (smartphone), OS (Android); Abelow: Paragraph 7513 provides for chrome browser—other forms of session identity that remain ‘relatively’ unchanged; Pruthi: Abstract and paragraphs 0005, 0006, 0007, 0008, 0009, 0013, 0014, 0015, 0017, 0018, 0021, 0028, 0058, 0061, 0061, 0063, 0064, 0066, 0069, 0070, 0071, 0073, 0074, 0075, 0077, 0078, 0080, 0081, 0082, 0083, 0084, 0087, 0097, 0098, 0103, 0105 and claim 1 provide for account aggregators and de-authorizing an aggregator by a third-party service provider; Figure 6 (entire figure), figure 7 (entire figure), figure 8 (entire figure), and figure 9 (entire figure) provide for aggregator platform authentication and adding user; Figure 10 (entire figure), figure 11 (entire figure), Figure 5, and figure 12 (entire figure) provides for revoke access (remove user from aggregator platform)).

Regarding claim 15, the rejection of claim 13 is incorporate. Claim 15 describes a method performed by the apparatus of claim 8. Hence the same rationale for the rejection of claim 8 applies to claim 15.

Regarding claim 16, the rejection of claims 13 and 15 are incorporate. Claim 16 describes a method performed by the apparatus of claim 9. Hence, the same rationale for the rejection of claim 9 applies to claim 16 as described above.

Claims 10-12 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Katzin-Chapman-Fu combination in view of Subramanya et al (US Patent Publication No. 20170118222 A1; hereinafter Subramanya).
Regarding claim 10, the rejection of claim 1 is incorporate.
Since Katzin-Chapman-Fu combination does not explicitly teach the apparatus of claim 1, wherein the filter module is configured to clone the same session identity in response to one of the multiple third-party service providers changing a password of the same electronic credentials and to use the cloned session identity to download data from the same third-party service provider using the changed password, Subramanya in a similar field of endeavor (GUI based credential management for impersonation) teaches wherein the filter module is configured to clone the same session identity in response to one of the multiple third-party service providers changing a password of the same electronic credentials and to use the cloned session identity to download data from the same third-party service provider using the changed password (Subramanya: Abstract and paragraphs 0006, 0009, 0010, 0011, 0012, 0013, 0014, 0016, 0017, 0018, 0019, 0020, 0044, 0045, 0046, 0052, 0053, 0055 provide for impersonating users and sessions (cloning session identity); Paragraph 0062, 0064, 0067, 0068, 0069 provides for utilizing an authentication cookie from a previous login and impersonating sessions; Paragraph 0053, 0066, 0076, 0078, 0097 and figures 3-5 (entire figure) provide for a GUI based impersonation access (cloned session access) to change password).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Katzin-Chapman-Fu combination in view of Subramanya clones (or impersonates) the same session identity in response to one of the multiple third-party service providers changing a password of the same electronic credentials and to use the cloned session identity to download data from the same third-party service provider using the changed password. One would have been motivated to make such a combination in order to improve user experience, exploit advances in digital technology, coordinate activity features across devices and also improve user's digital experience & access to resources in the digital world as well as maintain compliance with current industrial trends and industrial security updates. (Subramanya: Paragraphs 0009-0010 provide for improving impersonation experience to access resources).

Regarding claim 11, the rejection of claims 1 and 10 are incorporate. Katzin-Chapman-Fu-Subramanya combination teaches:
The apparatus of claim 10, wherein the filter module is configured to prompt the user for the changed password through a graphical user interface for one or more other third-party service providers of the multiple third-party service providers in response to successfully downloading the data using the changed password and the cloned session identity (Subramanya: Abstract and paragraphs 0006, 0009, 0010, 0011, 0012, 0013, 0014, 0016, 0017, 0018, 0019, 0020, 0044, 0045, 0046, 0052, 0053, 0055 provide for impersonating users and sessions (cloning session identity); Paragraph 0062, 0064, 0067, 0068, 0069 provides for utilizing an authentication cookie from a previous login and impersonating sessions; Paragraph 0053, 0066, 0076, 0078, 0097 and figures 3-5 (entire figure) provide for a GUI based impersonation access (cloned session access) to change password).

Regarding claim 12, the rejection of claims 1 and 10 are incorporate. Katzin-Chapman-Fu-Subramanya combination teaches:

The apparatus of claim 10, wherein the filter module is configured to prompt the user for a previous password of the same electronic credentials through a graphical user interface for the one of the multiple third-party service providers in response to failing to download the data using the changed password and the cloned session identity (Subramanya: Abstract and paragraphs 0006, 0009, 0010, 0011, 0012, 0013, 0014, 0016, 0017, 0018, 0019, 0020, 0044, 0045, 0046, 0052, 0053, 0055 provide for impersonating users and sessions (cloning session identity); Paragraph 0062, 0064, 0067, 0068, 0069 provides for utilizing an authentication cookie from a previous login and impersonating sessions; Paragraph 0053, 0066, 0076, 0078, 0097 and figures 3-5 (entire figure) provide for a GUI based impersonation access (cloned session access) to change password).

Regarding claim 17, the rejection of claim 13 is incorporate. Claim 17 describes a method performed by the apparatus of claim 10. Hence the same rationale for the rejection of claim 10 applies to claim 17.

Regarding claim 18, the rejection of claims 13 and 17 are incorporate. Claim 18 describes a method performed by the apparatus of claim 11. Hence, the same rationale for the rejection of claim 11 applies to claim 18 as described above.

Regarding claim 19, the rejection of claims 13 and 17 are incorporate. Claim 19 describes a method performed by the apparatus of claim 12. Hence, the same rationale for the rejection of claim 12 applies to claim 19 as described above.

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http:ljwww.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAO Q HO whose telephone number is (571)270-5998.  The examiner can normally be reached on 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAO Q HO/Primary Examiner, Art Unit 2432